DETAILED ACTION


Allowable Subject Matter
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, there is a non-statutory double patenting which requires a terminal disclaimer to overcome.

Double Patenting
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1-16 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 21-24 and 40 respectively of US Patent 9,281,827.

Regarding claim 1, 3-4 and 12-16,
Instant Application
US Pat 9,281,827
1. A clock generator, for generating an output clock signal, the clock generator comprising: a modulator having: a first input for receiving a first modulator input signal having a first numerical value a; and a second input for receiving a second modulator input signal having a second numerical value b, wherein the modulator is configured to generate a stream of output values having an average value a/b; and a frequency generator having: a first input coupled to an output of the modulator so as to receive the stream of output values generated by the modulator; and an output for outputting the output clock signal, wherein a frequency of the output clock signal is based on the average value a/b.  
1. A clock generator, for generating an output clock signal, the clock generator comprising: … generating the output clock signal.
21. A clock generator as claimed in claim 1, further comprising a modulator, for forming a sequence of input desired frequency ratio values having an average value equal to a desired frequency ratio.
22. A clock generator as claimed in claim 21, wherein the modulator is adapted to receive first and second modulator input values, and to form the sequence of input desired frequency ratio values having an average value equal to a ratio of the first modulator input value to the second modulator input value.
3. The clock generator of claim 1, wherein the modulator is configurable to operate with second modulator input signal values that can be represented as binary words having more than one non-zero bit.
23. A clock generator as claimed in claim 22, wherein the modulator is configurable to operate with second modulator input values that can be represented as binary words with more than one non-zero bit.
4. The clock generator of claim 1, wherein the modulator comprises a delta-sigma modulator.
24. A clock generator as claimed in claim 21, wherein the modulator is a delta-sigma modulator.
12. An integrated circuit comprising the clock generator of claim 1.  
1. A clock generator, for generating an output clock signal, the clock generator comprising: … generating the output clock signal.
13. A device comprising the clock generator of claim 1.  
1. A clock generator, for generating an output clock signal, the clock generator comprising: … generating the output clock signal.
14. A device according to claim 13, wherein the device comprises a portable electronic device, a mobile phone, a PDA, a netbook computer, a laptop computer, a tablet computer, a computer, a smartphone, a digital camera or an audio convergence device.  
40. A device, comprising one of: a portable electronic device, a mobile phone, a PDA, a netbook computer, a laptop computer, a tablet computer, a computer, a smartphone, a digital camera or an audio convergence device, containing an audio processing integrated circuit, …
15. A frequency generator for generating an output clock signal, the frequency generator comprising: a first input for receiving a signal representing a desired clock frequency ratio; and an output for outputting the output clock signal, wherein a frequency of the output clock signal is based on the desired clock frequency ratio.  
1. A clock generator, for generating an output clock signal, the clock generator comprising: … generating the output clock signal.
21. A clock generator as claimed in claim 1, further comprising a modulator, for forming a sequence of input desired frequency ratio values having an average value equal to a desired frequency ratio.
22. A clock generator as claimed in claim 21, wherein the modulator is adapted to receive first and second modulator input values, and to form the sequence of input desired frequency ratio values having an average value equal to a ratio of the first modulator input value to the second modulator input value.

16. A frequency generator according to claim 15, wherein the signal representing the desired clock frequency ratio comprises a stream of values having an average value a/b, where a and b are first and second numerical values respectively.  
21. A clock generator as claimed in claim 1, further comprising a modulator, for forming a sequence of input desired frequency ratio values having an average value equal to a desired frequency ratio.
22. A clock generator as claimed in claim 21, wherein the modulator is adapted to receive first and second modulator input values, and to form the sequence of input desired frequency ratio values having an average value equal to a ratio of the first modulator input value to the second modulator input value.


Although the conflicting claims are not identical, the patent application teaches all the limitation of the current application therefore, they are not patentably distinct from each other because the conflicting claims of both applications essentially refer to an obvious variation.
The instant application is claiming a broader version of the claims of the patent application.
This is a non-provisional obviousness-type double patenting rejection because the conflicting claims are being patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melanson US Pat 7,746,972.

Regarding claim 15, Melanson teaches generator for generating an output clock signal (Abstract: generate desired clock output frequency), the generator comprising: a first input for receiving a signal representing a desired clock frequency ratio (Fig. 2 & Col. 4: line 16-41: receiving a ratio input the clock frequency); and an output for outputting the output clock signal, wherein a frequency of the output clock signal is based on the desired clock frequency ratio (Fig. 2 & Col. 4 line 16-41: using the Ratio to create an Clock Output signal frequency Fo). While Melanson failed to teach a frequency generator. However, the PLL circuit in Fig. 2 is generating a clock with different frequencies, which can be consider a frequency generator. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519.  The examiner can normally be reached on M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654